Citation Nr: 1435681	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an advanced payment of Chapter 30 educational assistance benefits in the amount of $3,000, to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from September 1998 to June 2004.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's request for a waiver of the debt at issue.  

In addition to the paper file provided by the Muskogee RO, the Board has also reviewed the appellant's Virtual VA and VBMS electronic files.  As set forth below, his Virtual VA file contains additional information not considered by the RO in connection with the issue on appeal.  

The Board notes that, in addition to requesting a waiver, the appellant has also challenged the validity of the debt at issue.  See e.g. July 2014 written arguments from the appellant's representative.  The Board observes that the July 2010 determination of the Committee appears to have denied the appellant's waiver request, without consideration of the issue of the validity of the debt.  The March 2011 Statement of the Case issued by the Muskogee RO, however, appears to address only the validity issue, without any consideration of the waiver issue or citations to the appropriate legal criteria.  

To ensure that all aspects of the claim are fully considered, the Board has therefore recharacterized the issue on appeal.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).  As a remand of this matter is required, it is clear that no prejudice has resulted from the Board's actions in this regard.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The documentation provided to the Board shows that in September 2009, the appellant submitted an application for Chapter 30 educational assistance benefits to pursue a degree at the University of Phoenix.  

According to information cited by the Committee in its July 2010 decision, it appears that, while the appellant's application for educational assistance benefits was pending, he also applied for a $3,000 advance payment of educational assistance benefits in October 2009 and a check in that amount was issued to him that same day.  The Board observes, however, that the record provided contains no documentation that the appellant applied for the $3,000 advanced payment or that such payment was issued to him.  

As best the Board can discern from the limited record provided, in November 2009, VA thereafter granted the appellant's application for educational benefits and paid the University of Phoenix $1,319.27, for the term running from September 29, 2009, through October 27, 2009.  

In addition, according to documentation provided by the appellant, he also paid the University of Phoenix $1,140, for the term running from September 29, 2009, through October 27, 2009, using part of the $3,000 advanced payment he had been issued.  The appellant also purchased required software from the school for $115.25, again using part of the $3,000 advanced payment he had been issued.  There is no indication of record, nor has the appellant suggested, that he did not successfully complete this term.  

The record shows that, in December 2009, the University of Phoenix advised VA that the appellant had withdrawn from school during the following term, which ran from November 3, 2009, to December 1, 2009.  In a January 2010 letter, the Muskogee RO advised the appellant that VA had not approved payment for the term which began on November 3, 2009, because he had withdrawn from classes.  The appellant thereafter acknowledged that he had withdrawn from school due to disability.  

The record provided to the Board contains documentation showing that, in May 2010, VA's Debt Management Center advised the appellant that VA had established a debt in the amount of $3,000, which was subject to repayment.  The Board observes that the DMC letter contains no explanation as to how this debt was created or calculated, although it is apparent that VA seeks to recover the entire $3,000 advance payment, even though it appears that part of that money was used for payment of tuition and educational expenses for a successfully completed term, i.e. from September 29, 2009, through October 27, 2009.  

During the following month, the appellant challenged the validity of the debt at issue.  He explained that part of the money VA sought to recover had been used for payment of educational expenses.  He also requested a waiver of the debt, explaining that he was unemployed, living with his parents, and had no means to repay his debt.  

After reviewing the record on appeal, the Board finds that additional action by the RO is necessary prior to further appellate consideration.  First, the Board observes that the sole piece of evidence cited by the RO in the March 2011 Statement of the Case was "Claimant's payment history record."  The Statement of the Case notes that, when the appellant requested the $3,000 advance payment, he certified that he understood that he would be required to pay back the $3,000 advance payment.  Again, however, none of the documentation associated with the appellant's request and receipt of the $3,000 advanced payment is associated with the record on appeal.  This documentation must be associated with the record.  

Moreover, as set forth above, the appellant has challenged the validity of the debt at issue here, but that matter has not been fully considered.  Given the facts cited above, it is unclear to the Board why VA seeks to recover the entire $3,000, if part of that money was legitimately used for educational expenses.  Thus, an accounting on remand is necessary.  

Finally, the Board notes that the appellant has requested a waiver of the debt at issue based on financial hardship.  In support of his request, he submitted a Financial Status Report in July 2010 listing his only source of income as food stamps.  According to information in the appellant's Virtual VA file, however, since the appellant's request for a waiver was last considered in the March 2011 Statement of the Case, the RO in Portland, Oregon, has granted service connection for multiple disabilities, including posttraumatic stress disorder, tinnitus, a right wrist disability, and right and left knee disabilities.  The RO has also awarded a total rating based on individual unemployability due to service-connected disability (TDIU), effective December 30, 2011.  See Rating Decisions of August 2011, April 2012, and June 2012.  Given the award of VA compensation benefits, the appellant's financial status appears to have changed, and an updated Financial Status Report is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all documentation (including application, forms, notice letters, etc.) associated with the appellant's $3,000 advance payment of educational assistance benefits.

2.  The AOJ should also request that the appellant complete and return an updated VA Form 5655, Financial Status Report.  

3.  The AOJ should then review the record and prepare a detailed accounting of the calculation of the debt at issue in this case, to include consideration of any monies paid to the University of Phoenix by the appellant and/or VA.  

4.  Thereafter, the AOJ should adjudicate the appellant's challenge of the validity of the debt at issue, including its creation and calculation.  If it is determined that a debt was properly created and calculated, the AOJ should then consider the issue of entitlement to a waiver of recovery of the debt.  If any benefit sought remains denied, the AOJ should issue a Supplemental Statement of the Case to the appellant and his representative which includes citations to all relevant law and regulations pertaining to the claim. 

The matter should then be returned to the Board in accordance with applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

